Opinion by
Orlady, J.,
The only question involved in this case is whether the Act of assembly approved April 15, 1907, P. L. 83, allowing the successful party in the final decision of a case to tax, as part of the costs, the amount expended for the printing of the paper-book on appeal, is so far retroactive as to apply to appeals determined before its passage.
The plaintiffs brought suit September 7,1905; on March 30, 1906, a trial was had and a verdict for the defendant was rendered upon which judgment was entered April 9, 1906. On that day an appeal was taken to the Supreme Court and on January 7,1907, the judgment was reversed with a venire facias de novo. On March 20, 1907, on a retrial, a verdict for the plaintiffs was rendered in the sum of $1,655. On May 9,1907, a new trial was refused and judgment was entered on the verdict. On May 21, 1907, the plaintiffs filed an amendment to their bill of costs, by adding thereto a claim of $92.00, that being the amount expended for printing the paper-book on the appeal to the Supreme Court. To this the defendant filed exceptions and after hearing in the court below, the prothonotary was di-' rected to retax the plaintiffs’ bill of costs and allow the con-, tested item.
This same question has been recently decided by this court in Smith v. Railroad Company, 36 Pa. Superior Ct. 584, and for the reasons therein given this judgment is reversed.